Citation Nr: 1228036	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  10-24 545	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas




THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals of prostatectomy due to prostate cancer with scar, from October 1, 2008 to April 13, 2009, and from November 1, 2009.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The Veteran served on active duty from May 1967 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Wichita, Kansas RO, which granted service connection for residuals of prostatectomy, due to prostate cancer, evaluated as 100 percent, effective April 7, 2008, and as 40 percent effective from October 1, 2008.  

In July 2011, the Board remanded the case to the RO for further development.  Following the requested development, by an April 2012 rating decision, the Appeals Management Center (AMC) increased the evaluation for residuals of prostatectomy due to prostate cancer with scarring from 40 percent to 100 percent, effective April 13, 2009, with a 40 percent evaluation assigned from November 1, 2009.  


FINDING OF FACT

By a May 2012 statement, the Veteran withdrew his appeal for a higher disability ratings for residuals of prostatectomy due to prostate cancer.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the claim of entitlement to higher ratings for residuals of prostatectomy due to prostate cancer.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  

In May 2012, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wanted to withdraw the issue regarding the rating assigned for his service-connected residuals of prostatectomy due to prostate cancer.  As noted in the introduction section, the Veteran was granted service connection for residuals of prostatectomy due to prostate cancer in October 2008; he was assigned a 100 percent rating effective from April 7, 2008 and a 40 percent rating effective October 1, 2008.  The Veteran appealed, noting that he had required radiation treatment for recurrence of his prostate cancer from April until June 2009.  

In July 2011, the Board remanded the case.  A VA examination was conducted in August 2011.  By a rating action in April 2012, the RO increased the evaluation to 100 percent for residuals of prostatectomy due to prostate cancer from April 13, 2009, with an evaluation of 40 percent assigned from November 1, 2009.  Later in April 2012, the Veteran was notified of the increase.  

In an Appeals Satisfaction Notice form, signed by the Veteran in May 2012, he stated that "I am satisfied and wish to withdraw any remaining issues that have been remanded to the AMC by the Board for further development."  The form also stated that "By signing and submitting this form, I am asking to withdraw any remaining issue contained in my recent Board remand order and ask the Appeals Management Center to discontinue further development actions."  The statement is sufficient to represent a withdrawal of the Veteran's appeal for higher disability ratings for residuals of prostatectomy due to prostate cancer.  Thus, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the appeal on the withdrawn claim.  See 38 U.S.C.A. § 7105(d) (5) (West 2002).  Accordingly, the Board will dismiss the appeal.  


ORDER

The appeal is dismissed.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


